DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 12-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 2016/0115343) in view of Song et al. (US 2014/0248504) and Ikemiya et al. (US 2016/0340191).
Regarding claims 6 and 20, Takahara et al. teaches a thermal conductive sheet, i.e. film formed from a resin composition for the film, the resin composition for the film, comprising: a thermosetting resin (A); and boron nitride secondary agglomerated particles (B) (See Abstract, paragraphs [0026]-[0027]).
Takahara et al. fails to teach boron nitride secondary agglomerated particles having hexagonal structure.
However, Song et al. teaches a resin sheet formed from a resin composition comprising an epoxy, i.e. thermosetting resin and hexagonal boron nitride secondary agglomerated particles (See Abstract, paragraphs [0027], [0031], [0043] and [0109]). Song et al. further teaches that hexagonal boron nitride is more preferable from the viewpoint of high thermal conductivity, low thermal expansion, and mold processability (paragraph [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hexagonal boron nitride as the boron nitride of Takahara et al. in order to provide high thermal conductivity, low thermal expansion, and better mold processability (Song et al., paragraph [0043]). 
Although Takahara et al. in view of Song et al. does not explicitly disclose cohesive breaking strengths, Takahara et al. does disclose wherein the boron nitride secondary agglomerated particles (B) comprises boron nitride secondary agglomerated particles (B-1) having a compressive strength of 6 MPa or more and boron nitride secondary agglomerated particles (B-2) having a compressive strength of 3 MPa to 5 MPa (paragraph [0043]). Further, given that Takahara et al. in view of Song et al. teaches hexagonal boron nitride secondary agglomerated particles identical to that presently claimed, it is clear that the hexagonal boron 
Takahara et al. teaches thermosetting resin (A) containing epoxy (paragraph [0055]) but fails to teach thermosetting resin (A) containing a phenoxy resin.
However, Ikemiya et al. teaches a sheet, i.e. film, comprising agglomerated boron nitride particles (See Abstract, paragraph [0033]) and resin including thermosetting resin of epoxy resin containing a phenoxy resin (paragraphs [0158]-[0167]). 
It would have been obvious to one of ordinary skill in the art to include phenoxy resin in the thermosetting resin of Takahara et al. in order to enhance thermal resistance and adhesiveness (Ikemiya et al., paragraph [0165]).
Regarding claim 2, Takahara et al. teaches wherein a mixing ratio (mass ratio) ((B-1)/(B-2)) of the hexagonal boron nitride secondary agglomerated particles (B-1) to the hexagonal boron nitride secondary agglomerated particles (B-2) is 5:95 to 90:10 (paragraph [0050]) which overlaps the claimed range of 10 to 0.05. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.	
Regarding claim 3, Takahara et al. teaches further comprising alumina particles (C) (paragraph [0052]).
Regarding claim 4, Takahara et al. fails to explicitly discloses a mixing ratio (mass ratio) ((C)/(B)) of the alumina particles (C) to the hexagonal boron nitride secondary agglomerated particles (B).
However, Song et al. teaches wherein a mixing ratio (mass ratio) ((C)/(B)) of the alumina particles (C) to the hexagonal boron nitride secondary agglomerated particles (B) is 0.4 to 4 (as calculated from content ratio of alumina particles to boron nitride particles of 20 to 80:80 to 20, paragraph [0047]) which overlaps the claimed range of 1 or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a mixing ratio, including that presently claimed, for the alumina and boron nitride particles of Takahara et al. in order to impart the desired strength and thermal conductivity (Song et al., paragraph [0047]).
Regarding claim 5, Takahara et al. teaches further comprising a curing agent (D) (paragraph [0056]).
Regarding claim 12, Takahara et al. teaches further comprising alumina particles (C) (paragraph [0052]). 
Regarding claim 13, Takahara et al. fails to explicitly discloses a mixing ratio (mass ratio) ((C)/(B)) of the alumina particles (C) to the hexagonal boron nitride secondary agglomerated particles (B).
However, Song et al. teaches wherein a mixing ratio (mass ratio) ((C)/(B)) of the alumina particles (C) to the hexagonal boron nitride secondary agglomerated particles (B) is 0.4 to 4 (as calculated from content ratio of alumina particles to boron nitride particles of 20 to 80:80 to 20, paragraph [0047]) which overlaps the claimed range of 1 or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a mixing ratio, including that presently claimed, for the alumina and boron nitride particles of Takahara et al. in order to impart the desired strength and thermal conductivity (Song et al., paragraph [0047]).
Regarding claims 14, 15, and 16, Takahara et al. teaches further comprising a curing agent (D) (paragraph [0056]).
Regarding claim 21, Takahara et al. in view of Ikemiya et al. teaches wherein a weight average molecular weight of the phenoxy resin is 10,000 or more (Ikemiya et al., paragraph [0163]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Response to Arguments
Applicant's arguments filed 06/09/21 have been fully considered but they are not persuasive. 
Applicant amended claim 6 to include “a phenoxy resin” and added new claim 21.
Applicant argues that Takahara and Song fail to teach or suggest such claim features.
It is agreed Takahara and Song do not teach the newly claimed phenoxy resin which is why Ikemiya et al. is used to teach the claimed limitation as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787